Blackburn, Judge,
concurring in part and dissenting in part.
I concur fully with Judge Cooper’s opinion concurring in part and dissenting in part. I write separately merely to address the majority opinion’s application of Great Atlantic &c. Tea Co. v. Dupee, 71 Ga. App. 148 (30 SE2d 365) (1944), to support its position that res ipsa loquitur does not apply in the instant case. A careful reading of Dupee actually supports the application of that doctrine to this case. In Dupee we state that “[t]he contention of the plaintiff in error that the doctrine of res ipsa loquitur cannot apply unless the circumstances are sufficient to exclude every other reasonable hypothesis as to the cause of the injury alleged to have been sustained, save the alleged negligence of the defendant, is met under the rule stated. ‘Just as in civil cases facts are proved by a mere preponderance of evidence, so in the application of this doctrine, if in the opinion of the jury the most reasonable and most probable inference which can be drawn from the nature and character of such an extraordinary event is that it would not and could not have happened had not the defendant been guilty of the particular conduct charged, then there has been an exclusion in their minds of every other reasonable hypothesis, not by evidence, but by virtue of the peculiar nature and character of the *578event speaking for itself.’ [Cit.]” Dupee, 71 Ga. App. 151-152.
Decided December 3, 1993
Reconsideration denied December 20, 1993
S. Robert Hahn, for appellant.
Fain, Major & Wiley, Gene A. Major, John K. Miles, Jr., for appellee.